The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 13, 15, 17-20, 22, 26 and 42-44 have been canceled.
2. New Claim 51 has been added.
3. Claims 14, 23-25, 27-28 and 47 have been amended. 
4. Remarks drawn to rejections under 35 USC 102 and 103.
	Claims 1-12, 14, 16, 21, 23-25, 27-43 and 45-51 are pending in the case. Claims 1-12 and 31-41 have been withdrawn from consideration. Claims 14, 16, 21, 23-25, 27-30 and 45-51 are under prosecution in this action. Support for the amendment to claim 14 and new claim 51 is seen at page 13, second full paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 21, 23-24, 27, 29-30, 42-43, 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al (J. Biomaterials and Nanobiotechnology, 2012, 3, 1-9; cited in IDS filed 04/01/2016; of record).
Muramatsu et al teaches a product which is a conjugate between HA and poly(N-ispropylacrylamide) polymer (page 2, Fig. 1):	
    PNG
    media_image1.png
    307
    779
    media_image1.png
    Greyscale

This reads on the polymer in claim 14 wherein the polyacrylamide is directly attached to the HA. The recitation regarding direct amidation using 1,3,5-triazine compound as catalyst is not given patentable weight. The above conjugate should have the properties regarding G’ as recited in claim 14 since it is the same product that is claimed. Based on the amounts of the polyacrylamide and HA used and their respective molecular weights, the degree of substitution should be at least 0.1% as in claim 14. Muramatsu et al teaches the polymer hydrogel in saline in the presence of TGF- and combination with chondrocytes (page 3, part 2.6-2.7; page 5, part 3.4). This reads on the limitations of claims 21, 23, 24, 27, 47. At page 4, part 3.1 Muramatsu aqueous solution of its conjugate. This reads on claims 29-30 and 48-50. In making the conjugate, the polymer having the free terminal amino group (5 molar excess) is reacted with HA for 24 hours (page 2, part 2.2). This should produce the conjugate wherein the degree of substitution is in the percentage range as in claims 14, 42, 43 and 51. Therefore, Muramatsu et al anticipates instant claims 14, 21, 23-24, 27, 29-30, 42-43, 47-51.
Claim 14 (and dependents thereof) are drawn to a conjugate of HA and thermosensitive polymer having at least one terminal amine moiety. The said claims are all product claims. It does not matter how the said conjugate is made (via direct amidation using s-triazine compound as catalyst). The conjugate taught by Muramatsu meets the limitations of the instant conjugate of claim 14, and therefore meets the limitations of claim 14 and dependents thereof.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 102(a)(1) over Muramatsu arguing that: 
The degree of substitution of from 0.1 to 10% as in claim 14 is a critical limitation, which allows for optimal rheological properties of the conjugate in aqueous environments (Examples 1-7). In contrast, the conjugates of examples 10 and 11, which are not obtained via direct amidation with s-triazene do not display the desired rheological properties as seen in Fig. 1, where comparative Example 11 is a conjugate obtained via EDAC. Thus the conjugate of Example 1 obtained via direct amidation using s-triazene and a degree of substitution of 6.5% is significantly different from that of Example 11 using EDAC, which is used by Muramatsu as well (page 9-Remarks).
In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In the absence of such comparative results, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14, 16, 21, 23-25, 27-30, 42-43 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al (J. Biomaterials and Nanobiotechnology, 2012, 3, 1-9; cited in IDS filed 04/01/2016; of record) in view of Alini et al (WO 2010/099818 A1; document cited in IDS filed 4/1/2018; of record).
Muramatsu et al’s teachings are set forth above. Muramatsu teaches the use of polyacrylamide having a molecular weight of 3.2x105 Da, which converts to 32kDa (part of the limitation of claims 16, 45-46). Muramatsu does not teach the limitations of claims 16, 25, 45, 46 and part of the limitations of claims 21, 23-25 and 27-28.
Alini et al teaches a conjugate of hyaluronic acid (HA) and poly(N-isopropylacrylamide) (PNIPAM; page 1, lines 5-10, page 5, lines 17-29; page 15, lines 22-26; limitation of claim 14). Alini et al discloses in the background section that methacrylation of HA has been used to form gels (page 3, lines 3-7). Based on this suggestion one of ordinary skill in the art will find it obvious to substitute the poly(N-isopropylacrylamide) with poly(N-isopropyl(meth)acrylamide) as in the instant claims 16, 45 and 46 in the conjugate of Muramatsu in order to look at its properties and its use the medical applications taught. Alini teaches that its conjugates are useful in various medical applications (page 19, line 27 through 21, line 11).  The conjugate can be combined/conjugated with one or more bioactive agents to form a delivery system (page 20, line 7 through page 25, line 22; limitations of claims 21-25, 27-28 and 47). The one or more additives can be in the range of 0.001% to 80% by weight (page 25, lines 23-28; limitation of claim 25). Since Alini’s conjugate has the two main components (HA and a thermosensitive polymer-the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the claimed thermosensitive hyaluronic acid conjugate and its compositions comprising active agents, minerals, salts etc., since such conjugates having the claimed components and their compositions having the claimed additional active agents is known in the art.
One of ordinary skill in the art would be motivated to look for other HA-thermosensitive polymer conjugates since such polymers are useful in several medical applications due to such gels exhibiting thermoreversible properties (Alini). The artisan would be motivated to substitute the thermosensitive polymer as instantly claimed since the structurally close poly(N-isopropylacrylamide) has been used to make such gels with HA and also Alini teaches a molecular weight in the range of 5-100 kDa for making a robust polymer (page 14, lines 24-34; molecular weight limitations as in the instant claims). It would be obvious to the artisan to adjust the degree of substitution as in claim 14 and new claim 51, adjust molecular weights as in claims 16, 45-46, and make the bioactive agent delivery system as in claims 21, 23-25 and 27-28 based on the teachings of the prior art as starting points in order to look for gels that would have the desirable properties for the applications taught in the prior art.
Also, in the instant case, substitution of poly(N-isopropylacrylamide) with poly(N-isopropyl(meth)acrylamide) requires the replacement of a hydrogen with a methyl group in the polyacrylamide.
It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious result. In re Lincoln, 126 USPQ 
It is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 103 arguing that:
Alini is not cited for, nor does Alini teach or suggest the new limitation of amended claim 14. The rest of the claims depend form claim 14 and would be patentable for the reasons given for parent claim 14 (pages 11-14 of Remarks)
Instant claim 14 is drawn to HA conjugate with a thermosensitive polymer having at least one terminal amine moiety directly conjugated to it and having a degree of substitution of from 0.1% to 10%. Applicant is claiming a wide range for the degree of substitution. Examples 1 and 10 disclose a degree of substitution of 6.5%. Example 11 does not disclose a percentage value for the degree of substitution. Fig. 1 compares the property of only example 1 (6.5% degree of substitution) with example 11 having the same degree of substitution. The comparative results shown for just one degree of substitution (6.5%) cannot be extrapolated to the entire range of substitution claimed. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Moreover, since Muramatsu does not disclose the degree of substitution in its example, and its conjugate has been developed as an injectable scaffold for cartilage tissue engineering, one of 
Alini compensates for Muramatsu via its teachings regarding the use of PNIPAM as the thermosensitive polymer part conjugated to HA and its use for drug delivery and all the other limitations that Muramatsu does not teach. Alini teaches that there is a need for a versatile, easily modifiable polymer that can be tailored to examine a wide range of variables on cell behavior or used for in vivo delivery of therapeutic elements (page 3, lines 23-27). The gelling temperature or temperature range depends on the nature of the composition. In the case of a hydrogel formed of a copolymer composition, this includes factors like molecular weight, ratios of the co-monomers, graft density and concentration of the of the co-polymer composition in the aqueous solution to form a liquid hydrogel (page 9, lines 5-25). The teaching by Alini regarding the dependence on graft density, i.e., the percentage of substitution of the moiety that is attached to the HA, is a variable that needs to be looked at with respect to the properties of the gel. This teaching is a suggestion to the artisan to look at the instant polymers that have different grafting densities and the effect of these on the properties. Therefore, one of ordinary skill in the art will make the claimed polymers having different percentages of the substituents on HA in order to look for polymers that produce gels that have optimal properties for the uses taught in the art.
Therefore, the combined teachings of Muramatsu and Alini do render the instant claims obvious. The rejection is maintained.
	 



Conclusion
1. Elected Claims 14, 16, 21, 23-25, 27-30 and 45-51 (Group II) are rejected.
2. Claims 1-12 and 31-41 (Group I) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3. Claims 13, 15, 17-20, 22, 26 and 42-44 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623